Citation Nr: 1210916	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  10-37 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from July 1951 to June 1953.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim for a TDIU.  The Veteran disagreed with the RO's determination, and perfected an appeal as to this issue.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran seeks a TDIU.  He is currently service-connected for residuals of cold injuries of the right hand [30 percent disabling], the left hand [20 percent disabling], the right foot [10 percent disabling], and the left foot [10 percent disabling].  He is also service-connected for tinnitus [10 percent disabling] and a bilateral hearing loss disability [noncompensably disabling].  He has a combined disability rating of 70 percent.

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability, disabilities resulting from common etiology or a single accident are considered as one disability.  38 C.F.R. § 4.16(a).  

In this case, the Veteran's service-connected right and left hand, and right and left foot disabilities all resulted from a common etiology-namely, cold injuries sustained while serving on active duty in Korea during the early 1950s.  As such, all four disabilities are considered one disability for purposes of determining whether the Veteran is eligible for a TDIU award on a schedular basis under 38 C.F.R. § 4.16(a).  Application of the Combined Ratings Table found at 38 C.F.R. § 4.25 demonstrates that all four disability ratings for the Veteran's cold injury residuals combine for a 60 percent rating, even before the bilateral factor is applied.  After applying the bilateral factor and incorporating the Veteran's 10 percent rating for tinnitus, the Veteran has a combined disability rating of 70 percent.  See 38 C.F.R. § 4.26(b).

Thus, for the purposes of this TDIU inquiry, the Veteran has one disability rated 60 percent disabling, and a combined rating of 70 percent.  As such, the Veteran is eligible for a TDIU award on a schedular basis under 38 C.F.R. § 4.16(a).

Significantly, the RO adjudicated the Veteran's TDIU claim without obtaining any medical opinion addressing the extent to which all of the Veteran's service-connected disabilities, when analyzed as a whole, render the Veteran unable to secure or follow a substantially gainful occupation, if at all.  The Veteran's TDIU claim must therefore be remanded and readjudicated so that a medical examination can be scheduled and an opinion obtained.  

While this matter is remanded for a medical opinion, the Board reminds the Veteran that it is his responsibility to submit evidence to support his claim.             See 38 U.S.C.A. § 5107(a) (West 2002).  Corresponding to VA's duty to assist a veteran in obtaining information is a duty on the part of the veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991) [noting that the duty to assist is not always a one-way street].  VA's duty must be understood as a duty to assist the veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008). 

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should schedule the Veteran for an examination with an appropriate health care provider.    The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

Upon review of the Veteran's claims folder, and after examination of the Veteran, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, there is a 50 percent probability or greater that his service-connected disabilities [to include residuals of cold injuries to both hands and both feet, as well as tinnitus and bilateral hearing loss], either alone or in the aggregate render him incapable of maintaining substantially (more than marginal) employment consistent with his education and employment background.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

2.  VBA should also notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

3.  Following the completion of the foregoing, and any other evidentiary development it deems necessary, VBA should review the Veteran's entire record and readjudicate the Veteran's TDIU claim.  If the claim is denied, the VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


